PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/289,416
Filing Date: 28 Feb 2019
Appellant(s): BAYLESS et al.



__________________
Jennifer L. Blackburn
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 11/16/20

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/21/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 21-23, 25-35, 38-41, and 43-69 stand finally rejected under 35 U.S.C. § 103(a) as unpatentable over Yang (US2013/0302309) in view of Chen et al (US2003/0161872), Udell (US2007/0292501), and in Li et al. (EP 1,925, 298).

(2) Response to Argument
	A. Independent Claim 21 and Dependent Claims 22, 43 and 44.
Appellant argues that the rejection must be reversed because Yang only teaches a composition comprising 15-30% hydroxypropylated plant starch, which is outside the range recited in claim 21 that limits the hydroxyalkylated plant starch to a maximum of 10 % that Li is cited as teaching a composition comprising 0.5-15% hydroxyalkylated. 
 Appellant also argues that claim 43 recites that the film forming composition includes no more than 0.5 % by weight carrageenan. The Final Action, however, finds only that Yang teaches “the outer shell has a minor amount of carrageenan of about 0.7 which according to the Examiner is substantially free of carrageenan.” 
 In Response, Appellant’s argument is found not persuasive for the following reasons: It is true that Yang fails to teach that the film-forming composition comprising (i) from 0 (so if this is zero (0) as instantly claimed, then it’s not required to be present) to 10 percent by weight of a hydroxyalkylated plant starch or 0-12%(the same analogy applies here for 0%) and the outer shell of the soft capsule further comprises plant sugars and lecithin. Chen teaches a soft capsule shell comprising an outer shell that encapsulates the fill (see 0007), and can be mixed with polyglycols (see 0027) and lecithin (see 0029 as required by instant claims 38-39, 64-65) and sugars (see claim 4), nonetheless the Examiner cited prior art references to cure the deficit.  Li is cited for its teaching of a soft capsule (0002) comprising 0.5-15% hydroxyalkylated starch (see 0022 as required by instant claim 21,23, 25-26, 47, 51) wherein the starch is tapioca (as required by instant claims 21,25-28, 52-56), 1% gelatin as required by instant claim 48 and 68), glycerin (as required by 60-61, see 0031).  Specifically claim 26, recites that the hydroxyethylated plant starch is tapioca (see claim 26).  As stated in the MPEP 2112.01 "products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990),  “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). When the PTO shows a sound basis for believing that the products 
 Li specifically teach that the highly inhibited starch filler is tapioca (see 0017).  Tapioca is clearly recited by both Li and Yang as the hydroxyalkylated starch (see 0037 of Yang) as one of the starch fillers that may be present from 0.1 to about 20% dry weight of the inhibited fillers (see claim 6 of Li). In another embodiment, the film and capsule will comprise from about 0.5 to 15 total dry weight percent, based on the total composition (see 0022 of Li).  Appellant should note that the claims recites 0-10% of weight of hydroxyalkylated plant starch, and therefore the composition can have zero hydroxyalkylated plant starch, thus arguing that Yang fails to teach hydroxyalkylated plant starch is found not persuasive as it is prima facie obvious to select a known material based on its suitability for its intended use. See Sinclair & Carroll Co. V. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430, 432 (CCPA 1964).  Appellant’s argument regarding the amount and/or concentration of the hydroxylalkylated matrix starches is not obvious has been fully considered but has not been found persuasive.
 In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  Yang also teaches shell composition comprises 15-30 wt % of hydroxypropylated tapioca starch (see 0018, 0021) which encompasses claim 47.  Additionally, it should be noted that there are several embodiments to the teachings of Li (see 0005-0008). Li specifically teaches a soft capsule (0002) comprising 0.5-15% hydroxyalkylated starch (see 0022 as required by the claims), and Yang teaches hyroxylpropylated starch at a concentration varying from 15-30% (see 0018). Therefore, it is within the purview of the skilled artisan to determine the optimum working range. Appellant’s argument asserting that Li fails to teach hydroxyalkylated plant sugar is found not persuasive as the alternative could also have zero/none (i.e., 0%) in the composition (see instant claim 21). See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the art teaches a soft capsule shell comprising hydroxypropylated starch, agar, plant sugar and water. The analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a 
market forces if the variations are predictable to one of ordinary skill in the art.


B.  That claims 23, 25-35, 38-41, and 45-46 are patentable over Yang in view of Chen, Udell, and Li.

Appellant argues that Li failed to teach a composition comprising 0.5-15% hydroxyalkylated starch wherein the “modified starch can be selected from hydroxypropylated tapioca and that the Examiner has interpreted the teachings wrongly and should be reversed.  Claim 45, 46 depends from claim 23 and therefore must be reversed. Appellant also argues that Claim 45 recites that outer shell includes no more than 0.5 percent by weight carrageenan. Appellant respectfully directs the Board to the arguments presented above for claim 43 for a detailed explanation of the failure of the Office to identify a teaching or suggestion of a composition comprising no more than 0.5 % carrageenan.
 In response, contrary to Appellant’s argument, Li specifically teach “[0022] the films and the soft capsules will typically comprise from about 0.1 to about 20 dry weight percent of the inhibited fillers. In another embodiment, the film and capsule will comprise from about 0.5 to 15 total dry weight percent, based on the total composition, of highly inhibited starch fillers”. Appellant is right that the carrageenan is at least 1%, however 1% is substantially a small amount and Appellant has not shown the criticality 
Additionally, while Examiner agrees with Appellant that Yang teaches a lower limit of carrageenan of 1% (see [0018] of Yang), Examiner respectfully submits that Appellant has not shown that the properties of the composition differ when 1% carrageenan is used, rather than 0.5%.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  Additionally, Appellants have not shown any criticality of the claimed amount of carrageenan, which would overcome the prima facie case of obviousness.  To the contrary, the instant specification indicates that in some embodiments, the instantly disclosed composition “comprises no more than 1 percent by weight” of carrageenan (see 0040).  Thus, the instant specification explicitly teaches that the disclosed composition may contain up to 1% carrageenan, suggesting that there is no difference in the properties of the composition between the claimed amount and the amount disclosed by Yang.  The term “about” permits some tolerance. See, for example, In re  Furthermore, where close prior art exists, the normally definite term “about” can become indefinite, with Applicant bearing the burden of establishing that the term is sufficiently clear to avoid such art. See specifically Amgen v. Chugai, 927 F2d. 1200 (Fed. Cir. 1991), where the court found that the recitation of a specific activity of “about” 160,000 indefinite since it gave no hint as to which value between the prior art value of 128,620 and 160,000 constituted infringement.  As noted at page 1218 of the decision, the holding was further supported by the fact that “nothing in the specification, prosecution history, or prior art provides any indication as to what range of specific activity is covered by the term”. That is the case here, nothing in the instant specification, prosecution history, or prior art provides any indication as to what range would be covered by the claimed term “about”.  Accordingly, the values appear to overlap.


C. Claims 47-50 are patentable over Yang in view of Chen, Udell, and Li.
 Appellant further argues that independent claim 47 and its dependent claims must be reversed because the range is not taught.  Appellant further argues that Office fails to identify in the cited art a composition comprising from 15 to 30 percent by weight agar. The Final Action identifies Yang as teaching a composition comprising 1-10 % agar 
In response Appellant’s argument is found not persuasive and has been addresses above. The claims may contain agar from 1-30%, although the references did not per se teach 15-30% agar, Yang teaches having agar from 1 to 10% (see 0018)and the agar  carrageenan, while  Udell which may include  teaches agar in the formulation thus making one skilled in the art to optimize the agar and carrageenan in the soft capsule formulation(see Yang (see for example Udell (0177; 0197)).  The characteristics of agar and carrageenan are well known in the art and therefore it is expected that one of ordinary skill would have the basic knowledge of how to use and optimize additionally Appellant should note that determination of the optimum or workable dosage range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s). The term “about” permits some tolerance. See, for example, In re Ayers, 69 USPQ 109 (CCPA 1946), where “at least about 10%” was held to be anticipated by a teaching of a content “not to exceed about 8%.”  Furthermore, where close prior art exists, the normally definite term “about” can become indefinite, with Applicant bearing the burden of establishing that the term is sufficiently clear to avoid such art. See specifically Amgen v. Chugai, 927 F2d. 1200 (Fed. Cir. 1991), where the court found that the recitation of a specific activity of “about” 160,000 indefinite since it gave no hint as to which value between the prior art value of 128,620 and 160,000 constituted infringement.  As noted at page 1218 of the decision, the holding was further supported by the fact that “nothing in the specification, prosecution history, or prior art provides any indication as to what range of specific activity is covered by the term”. That is the case here, nothing in the instant specification, prosecution history, or prior art provides any indication as to what range 

D.  Claims 51-69 are patentable over Yang in view of Chen, Udell, and Li.
In short the same argument is set forth for claims 49, 51-66 and 68-69 the composition comprises 15-60% weight agar, and fails to address the limitation of the outer shell.
In response, the argument has been addressed above and the Board should find the arguments unpersuasive for the reasons stated above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        Conferees:

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615   
                                                                                                                                                                                                     
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.